ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_04_FR.txt.       OPINION INDIVIDUELLE DE M. LE JUGE KEITH

 raduction]

1. Mon sentiment est que la Cour aurait dû exercer son pouvoir dis-
étionnaire et refuser de répondre à la question que l’Assemblée générale
  a posée le 8 octobre 2008 dans sa résolution 63/3. Je vais ici en exposer
  raisons.
2. Alors que le texte français de l’article 14 du Pacte de la Société des
ations pouvait se lire comme déniant à la Cour permanente de Justice
 ernationale tout pouvoir discrétionnaire de refuser (la Cour « donnera
 ssi des avis consultatifs » sur toute question dont la saisira le Conseil
  l’Assemblée) et le texte anglais comme lui conférant une autorisation
 non un pouvoir discrétionnaire (« The Court may also give an advisory
 inion... »), celle-ci indiqua clairement, très rapidement après sa créa-
 n, qu’elle avait le pouvoir discrétionnaire de refuser de donner un avis.
   1923, dans la procédure relative au Statut de la Carélie orientale, avis
nsultatif, 1923, C.P.J.I. série B no 5, la Cour, ayant conclu qu’elle était
 ans l’impossibilité » d’exprimer un avis sur le différend dont elle était
 sie, estima « qu’il y a[vait] encore d’autres raisons péremptoires pour
 quelles tout effort de [sa part] de traiter la question ... serait inop-
 rtun » (p. 28). Ces raisons tenaient à l’absence d’éléments de preuve
ncernant une question de fait qui se trouvait au cœur du différend. Il
 raissait à la Cour très douteux qu’elle pût obtenir les renseignements
atériels nécessaires pour lui permettre d’aboutir à une conclusion judi-
 ire sur la question de fait en cause : de quoi les Parties étaient-elles
nvenues ? Si cette raison particulière de refuser de rendre un avis
existe pas en l’espèce, ce qui importe, outre le fait que la Cour perma-
nte se soit reconnu le pouvoir discrétionnaire de rejeter une demande,
   la déclaration de principe plus générale qu’elle fit : « La Cour, étant
 e cour de justice, ne peut pas se départir des règles essentielles qui diri-
nt son activité de tribunal, même lorsqu’elle donne des avis consulta-
s. » (Ibid., p. 29.)
3. Ainsi la Cour avait-elle pris soin, à cette époque déjà, de souligner
 e, dans l’exercice de sa compétence consultative, elle n’était pas sim-
ement la conseillère des organes politiques de la Société des Nations et,
  tant que telle, obligée d’être constamment à leur disposition. Elle était
 ssi une cour de justice et devait préserver son intégrité judiciaire dans
xercice de cette compétence consultative tout comme dans celui de sa
mpétence contentieuse. Elle continua par la suite de souligner ce carac-
 e essentiel dans sa pratique et ses règles relatives à sa compétence
nsultative. Ces règles furent incorporées en 1936 dans son Statut puis
 ns celui de l’actuelle Cour. Parmi elles, l’article 68 mérite d’être noté :
Dans l’exercice de ses attributions consultatives, la Cour s’inspirera en

                                                                          83

 tre des dispositions du présent Statut qui s’appliquent en matière
 ntentieuse, dans la mesure où elle les reconnaîtra applicables. » Le
 ragraphe 1 de l’article 65, seul ajout au chapitre relatif aux avis consul-
  ifs figurant dans le Statut de l’actuelle Cour, indique expressément que
  Cour jouit du pouvoir discrétionnaire de répondre ou non à une
 mande d’avis consultatif : « La Cour peut donner un avis consultatif sur
ute question juridique... »
 4. Ce pouvoir discrétionnaire existe pour une bonne raison. La Cour,
  squ’elle l’exerce, considère qu’elle est à la fois un organe principal de
Organisation des Nations Unies et un organe judiciaire. Du premier
 int de vue, elle a déclaré très tôt que l’exercice de sa compétence
 nsultative constituait sa participation à l’action de l’Organisation et, en
  ncipe, ne devait pas être refusé (Interprétation des traités de paix
 nclus avec la Bulgarie, la Hongrie et la Roumanie, première phase, avis
 nsultatif, C.I.J. Recueil 1950, p. 71-72). Elle devait par la suite confir-
er cette forte propension à répondre en déclarant qu’il faudrait « des
  sons décisives » pour justifier un refus (Jugements du Tribunal admi-
  tratif de l’OIT sur requêtes contre l’Unesco, avis consultatif, C.I.J.
  cueil 1956, p. 86). Si le souci de préserver l’intégrité de sa fonction
diciaire a jusqu’ici été la principale raison invoquée par la Cour pour
  user de donner un avis, celle-ci n’a jamais indiqué qu’il s’agissait là
   la seule raison possible. D’autres considérations peuvent aussi l’y
mener, notamment l’intérêt de l’organe dont émane la demande d’avis et
   intérêts relatifs d’autres organes de l’Organisation des Nations Unies,
 mme nous le verrons plus loin.
 5. Cet examen du droit met en lumière le lien entre l’intérêt de l’organe
 mandant l’avis et la forte propension de la Cour à répondre ou, comme
  a a parfois été dit, son devoir de le faire. C’est pourquoi j’examinerai
  détail les faits se rapportant à la présente demande et les intérêts rela-
 s de l’Assemblée générale et du Conseil de sécurité. L’exercice du pou-
 ir discrétionnaire reconnu par le paragraphe 1 de l’article 65 du Statut
  devrait pas, dans une espèce comme la présente, être indûment entravé
 r une formule telle que « raisons décisives ».
 6. La question qui pour moi est déterminante est celle de savoir si, en
 spèce, la demande n’aurait pas dû émaner du Conseil de sécurité plutôt
 e de l’Assemblée générale et si, pour cette raison, la Cour aurait dû
  user de répondre à la question qui lui était adressée. Cette manière de
 ser le problème soulève la question de savoir si la Cour peut légitime-
ent faire valoir un tel argument du point de vue de sa participation, en
  qualité d’organe principal de l’Organisation des Nations Unies, à l’ac-
  n du système des Nations Unies au sens large, ou pour protéger l’inté-
  té de sa fonction judiciaire. Pour que ma position soit bien claire,
 joute que je n’aurais vu en l’occurrence aucune raison pour la Cour de
  user de répondre à la question si celle-ci avait émané du Conseil de
curité. Je me demande seulement si, au vu des circonstances de l’espèce,
était approprié que la Cour réponde à l’Assemblée générale. Je consi-
 re que la Cour aurait dû se demander s’il est approprié qu’un organe

                                                                         84

 licite un avis si celui-ci doit essentiellement porter sur l’exercice effectif
 r un autre organe des pouvoirs particuliers que la Charte lui confère
  relation avec l’objet de la demande. Comme on le verra, cette ques-
 n précise ne s’est encore jamais posée au sujet d’une demande d’avis
 nsultatif.

                                    * *
 7. Bien que j’entende mettre avant tout l’accent sur la résolution 1244
 optée par le Conseil de sécurité le 10 juin 1999 et sur les mesures prises
 rès cette date par le Conseil et l’Assemblée générale, certaines mesures
  ses avant cette date sont également pertinentes aux fins d’évaluer les
  es relatifs joués depuis par ces deux organes et, en particulier, à la fin
   2008, lorsque l’Assemblée a demandé un avis à la Cour. Dans les
 nées quatre-vingt-dix, les deux organes ont joué un rôle substantiel en
  qui concerne les crises et les conflits armés qui faisaient rage sur le ter-
 oire de la République fédérative socialiste de Yougoslavie et sur celui
 s nouveaux Etats issus de celle-ci. Le Conseil de sécurité s’occupait en
 emier lieu des questions de paix et de sécurité internationales se posant
 ns la région et, dans ce contexte, de l’imposition de sanctions, de l’éta-
 ssement et du fonctionnement des forces de maintien de la paix et de la
éation du Tribunal pénal international pour l’ex-Yougoslavie. Entre le
   mars 1998 et le 14 mai 1999, le Conseil a également adopté quatre
  olutions ayant précisément trait au Kosovo. Toutes l’ont été en vertu
   chapitre VII de la Charte et, comme la « crise » se transformait en une
 atastrophe humanitaire », le Conseil a formulé divers appels et exigen-
s à l’intention, notamment, de la République fédérale de Yougoslavie et
 s dirigeants albanais du Kosovo. (Voir également la résolution 1367
001), mettant fin à l’interdiction de la vente et de la fourniture d’armes
 posée dans la première de ces résolutions.)
 8. Durant cette première période, l’Assemblée générale s’est principa-
ment intéressée à la situation des droits de l’homme, d’abord sur le ter-
 oire de l’ex-Yougoslavie en général (voir, par exemple, la résolution 48/
 3 (1993) de l’Assemblée générale, dont le paragraphe 17 concerne le
osovo), puis, à partir de 1995, sur celui du Kosovo spécifiquement. La
 rnière de cette série de résolutions annuelles (la résolution 54/183 de
Assemblée générale) a été adoptée le 17 décembre 1999. L’Assemblée
 nérale y accorde une place majeure à la résolution 1244 et au rôle de la
 ission intérimaire des Nations Unies au Kosovo nouvellement établie
ar. 1, 2, 3 et 5). Si, entre 2000 et 2006, l’Assemblée a adopté des réso-
  ions relatives au « maintien de la sécurité internationale — bon voisi-
 ge, stabilité et développement dans le sud-est de l’Europe », les référen-
s au Kosovo y étaient essentiellement limitées à la résolution 1244 et
 x processus relevant de celle-ci (par exemple, résolution 61/53 de
Assemblée générale). Après 1999, les seules résolutions adoptées par
Assemblée ayant trait au Kosovo en particulier ont été celles, adoptées
  vertu du paragraphe 1 de l’article 17 de la Charte, approuvant le bud-

                                                                            85

t de la MINUK pour l’exercice suivant et, bien sûr, la résolution à
 rigine de la présente procédure consultative sous forme d’une demande
 i, cela est unique dans la pratique de l’Assemblée et du Conseil, ne
 ève pas d’un point plus général de l’ordre du jour.
 9. Deux caractéristiques de ces résolutions budgétaires méritent d’être
 tées. La première est que les crédits approuvés année après année au
re de la mission se situaient jusqu’en 2008 dans une fourchette allant de
0 à 400 millions de dollars des Etats-Unis, pour des effectifs compris
tre 5000 et 10 000 agents, mais que ces crédits ont ensuite été substan-
 llement réduits pour s’établir à environ 50 millions de dollars des Etats-
nis, pour un effectif de 500 agents. Cette réduction reflète le rôle majeur
ué par la mission « Etat de droit » de l’Union européenne au Kosovo
ULEX) depuis décembre 2008, avec un budget de plus de 300 millions
  dollars et des effectifs de plus de 2000 agents, qui doivent être portés
3000. La seconde caractéristique de ces résolutions est que leur examen
 r l’Assemblée ou sa Cinquième Commission ne porte pas sur la situa-
 n au Kosovo quant au fond, notamment sur l’évolution politique ; le
crétaire général et le Comité consultatif pour les questions administra-
 es et budgétaires (CCQAB) présentent des rapports et des propositions
r le sujet à la Cinquième Commission et les résolutions qui en résultent
nt axées sur le financement de la mission, y compris l’obligation faite
 x Etats de verser leur quote-part et les contributions qui restent dues.
 ur autant que ces résolutions ne traitent pas seulement du financement
  la mission, elles ont trait au financement d’autres opérations de main-
 n de la paix et à la sécurité et à la sûreté des membres de la mission (par
emple, paragraphes 4 à 7 et 24 de la résolution 63/295 de l’Assemblée
nérale). Le rôle limité de l’Assemblée en ce qui concerne ces questions
 dgétaires n’est pas inhabituel. Pour ne mentionner qu’une raison, cer-
 nes sections du budget adopté par l’Assemblée générale figurent dans
 ui-ci pour satisfaire à des obligations financières auxquelles l’ONU ne
ut se soustraire, comme la Cour l’a indiqué clairement dans son avis
 atif à l’Effet de jugements du Tribunal administratif des Nations Unies
cordant indemnité (avis consultatif, C.I.J. Recueil 1954, p. 47 et suiv.).
 10. La création d’EULEX et la réduction correspondante du rôle et du
 dget de la MINUK ont fait l’objet de débats au sein du Conseil de
curité en novembre 2008, et à la Cinquième Commission et à l’Assem-
ée générale en juin 2009. Ces débats ont donné lieu, au Conseil, à une
claration du président, qui s’est félicité des intentions de Belgrade et de
istina de coopérer avec la communauté internationale (voir para-
aphe 13 ci-après). Lorsque, le 3 juin 2009, le budget considérablement
duit de la MINUK pour l’exercice suivant a été soumis à l’examen de la
nquième Commission, le représentant de la Serbie a exprimé la préoc-
pation de son pays et estimé que la réduction était contraire à la résolu-
 n 1244 parce qu’elle allait bien au-delà de ce qu’avait approuvé le
onseil de sécurité et était fondée sur la déclaration unilatérale d’indé-
ndance, ce qui était inacceptable « car cela [était] contraire à la neutra-
é dont la MINUK [devait] faire preuve » (A/C.5/63/SR 51, par. 16). La

                                                                         86

oposition serbe de créer trois postes d’administrateur au bureau du
présentant spécial pour assurer la coordination et la coopération entre
 MINUK et EULEX a été reprise dans le budget, le représentant de la
rbie faisant part en plénière de la satisfaction de son pays face à cette
esure prise « dans le cadre défini par la position de neutralité énoncée
 ns la résolution 1244 (1999) du Conseil » (A/63/PV.93, p. 6).
11. Au regard de cette activité très limitée de l’Assemblée générale en ce
 i concerne la situation au Kosovo depuis 1999, le contraste est frappant
 ’on examine le rôle du Conseil de sécurité et de la MINUK, créée par la
 olution 1244. Le Conseil, dans cette résolution, « agissant [aux fins
oncées dans le préambule] en vertu du chapitre VII de la Charte des
ations Unies », autorise certaines mesures, formule certaines décisions et
s demandes connexes, et exprime certaines exigences. Le Conseil autorise
 e présence internationale de sécurité ainsi qu’une présence internationale
 ile. Pour ce qui est de la première, il autorise les Etats Membres et les
ganisations internationales compétentes à établir la présence internatio-
le de sécurité au Kosovo en la dotant de tous les moyens nécessaires
 ur s’acquitter des responsabilités qui sont définies en détail dans une liste
 n exhaustive qui comprend, au paragraphe 9, les éléments suivants :
   « c) établir un environnement sûr pour que les réfugiés et les per-
        sonnes déplacées puissent rentrer chez eux, que la présence
        internationale civile puisse opérer, qu’une administration inté-
        rimaire puisse être établie, et que l’aide humanitaire puisse être
        acheminée ;
    d) assurer le maintien de l’ordre et la sécurité publics jusqu’à ce
        que la présence internationale civile puisse s’en charger ;
        . . . . . . . . . . . . . . . . . . . . . . . . . . .
    f) appuyer le travail de la présence internationale civile selon qu’il
        conviendra et assurer une coordination étroite avec ce travail ».
ur ce qui est de la seconde, le Conseil autorise le Secrétaire général,
   « agissant avec le concours des organisations internationales compé-
   tentes, à établir une présence internationale civile au Kosovo afin d’y
   assurer une administration intérimaire dans le cadre de laquelle la
   population du Kosovo pourra jouir d’une autonomie substantielle
   au sein de la République fédérale de Yougoslavie, et qui assurera
   une administration transitoire de même que la mise en place et la
   supervision des institutions d’auto-administration démocratiques
   provisoires nécessaires pour que tous les habitants du Kosovo puis-
   sent vivre en paix et dans des conditions normales ».
 s principales responsabilités de la présence internationale civile, défi-
es au paragraphe 11, sont notamment les suivantes :
   « a) faciliter, en attendant un règlement définitif, l’instauration au
        Kosovo d’une autonomie et d’une auto-administration substan-
        tielles... ;

                                                                           87

    b) exercer les fonctions d’administration civile de base là où cela
       sera nécessaire et tant qu’il y aura lieu de le faire ;
    c) organiser et superviser la mise en place d’institutions provi-
       soires pour une auto-administration autonome et démocrati-
       que en attendant un règlement politique, notamment la tenue
       d’élections ;
    d) transférer ses responsabilités administratives aux institutions
       susvisées, à mesure qu’elles auront été mises en place, tout en
       supervisant et en facilitant le renforcement des institutions
       locales provisoires du Kosovo, de même que les autres activités
       de consolidation de la paix ;
       . . . . . . . . . . . . . . . . . . . . . . . . . . .
    i) maintenir l’ordre public, notamment en mettant en place des
       forces de police locales et, entre-temps, en déployant du per-
       sonnel international de police servant au Kosovo ;
    j) défendre et promouvoir les droits de l’homme ;
    k) veiller à ce que tous les réfugiés et personnes déplacées puissent
       rentrer chez eux en toute sécurité et sans entrave au Kosovo ».
 s deux présences internationales (l’une de sécurité, l’autre civile) étaient
ablies pour une période initiale de douze mois, à l’expiration de laquelle
es seraient maintenues tant que le Conseil de sécurité n’en déciderait
 s autrement. Le Conseil priait le Secrétaire général de nommer, en
 nsultation avec lui, un représentant spécial chargé de diriger la mise en
ace de la présence internationale civile et de veiller à ce que les deux
ésences internationales poursuivent les mêmes buts et s’apportent un
utien mutuel.
 12. Si le Conseil « [r]éaffirma[it] l’attachement de tous les Etats Mem-
es à la souveraineté et à l’intégrité territoriale de la République fédérale
  Yougoslavie », la résolution avait pour effet, aussi longtemps qu’elle
 meurerait en vigueur, de suspendre les fonctions d’administration et les
nctions connexes que la République fédérale de Yougoslavie aurait, en
nt que souverain sur le territoire du Kosovo, exercées par le truchement
  ses institutions. La plénitude des pouvoirs de la MINUK et du repré-
ntant spécial sur le territoire du Kosovo fut d’emblée attestée dans le
emier règlement de la MINUK adopté par le représentant spécial. Aux
 mes de ce texte, « [t]ous les pouvoirs législatifs et exécutifs afférents au
osovo, y compris l’administration de l’ordre judiciaire, sont conférés à
 MINUK et exercés par le représentant spécial du Secrétaire général ».
 13. Dans sa résolution 1244, le Conseil priait le Secrétaire général de
  rendre compte à intervalles réguliers de l’application de la résolution,
compris en lui faisant tenir les rapports des responsables des deux pré-
nces. Ces rapports, soumis en moyenne chaque trimestre, ont fait
 bjet de débats lors desquels les membres du Conseil et d’autres parti-
pants ont donné leur avis sur l’évolution de la situation. En raison des
visions politiques au sein du Conseil (qui expliquent que celui-ci n’ait
 t aucun commentaire sur la demande adressée par l’Assemblée géné-

                                                                          88

 e à la Cour en l’espèce), celui-ci n’a été qu’une seule fois en mesure,
puis qu’il a adopté la résolution, de formuler une position commune
r la situation au Kosovo, à savoir dans la déclaration de son président
 date du 26 novembre 2008 (S/PRST/2008/44), dans laquelle il s’est féli-
é des intentions de Belgrade et de Pristina de coopérer avec la commu-
uté internationale, déclarant en outre :
      « Le Conseil se félicite de la coopération qui existe, dans le cadre
   de sa résolution 1244 (1999), entre l’ONU et les autres intervenants
   internationaux, ainsi que des efforts de l’Union européenne pour
   faire progresser la perspective européenne de l’ensemble des Balkans
   occidentaux, contribuant ainsi de manière décisive à la stabilité et à
   la prospérité de la région. »
en découle — et cela est en effet généralement admis, y compris par les
torités du Kosovo — que la résolution demeure en vigueur avec les
ésences qu’elle a établies.
14. Que faut-il conclure de ce qui précède, du point de vue des intérêts
solus et relatifs de l’Assemblée générale et du Conseil de sécurité à
gard de la question soumise à la Cour par l’Assemblée générale ? La
 olution 1244 adoptée par le Conseil de sécurité, le rôle de celui-ci en
rtu de cette résolution et le rôle de son organe subsidiaire, la MINUK,
nt au centre même de la question de la conformité de la déclaration
 ndépendance à la lex specialis en l’espèce — la résolution et les me-
res adoptées en vertu de celle-ci. Cette résolution, adoptée en vertu du
apitre VII de la Charte et ayant force obligatoire, a établi une admi-
 tration internationale territoriale intérimaire dotée de la plénitude des
 uvoirs internes qui, à ce stade, se sont substitués aux pouvoirs de la
 publique fédérale de Yougoslavie, laquelle demeurait le souverain. En
vanche, le seul rôle de nature exécutive joué par l’Assemblée générale
puis juin 1999 et l’instauration de ce régime a été d’approuver le budget
 la Mission.

                                  * *
 15. Je reviens à la jurisprudence de la Cour et en particulier à la raison
ndamentale pour laquelle celle-ci a reconnu que, en sa qualité d’organe
  ncipal de l’Organisation des Nations Unies, elle devait en principe
pondre aux demandes d’avis consultatif. La Cour associe cette recon-
 issance à une indication de l’intérêt qu’a l’organe qui sollicite son avis
 e demander : Interprétation des traités de paix conclus avec la Bulgarie,
 Hongrie et la Roumanie, première phase, avis consultatif, C.I.J. Recueil
 50, p. 65 et 70-72 ; Réserves à la convention pour la prévention et la
pression du crime de génocide, avis consultatif, C.I.J. Recueil 1951,
  15, 19 et 20 ; Certaines dépenses des Nations Unies (article 17, para-
aphe 2, de la Charte), avis consultatif, C.I.J. Recueil 1962, p. 151, 155
 156 ; Conséquences juridiques pour les Etats de la présence continue de
Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la résolu-

                                                                        89

 n 276 (1970) du Conseil de sécurité, avis consultatif, C.I.J. Recueil
 71, p. 16, par. 32 ; Sahara occidental, avis consultatif, C.I.J. Recueil
 75, p. 20, par. 20, et p. 36-37, par. 72 ; Licéité de la menace ou de
 mploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I),
 226, par. 11 et 12 ; et Conséquences juridiques de l’édification d’un mur
 ns le territoire palestinien occupé, avis consultatif, C.I.J. Recueil 2004
), p. 145, par. 16-17, et p. 162-163, par. 60. De plus, dans le cas de
acun des avis sollicités jusqu’à présent par l’Assemblée générale ou le
onseil de sécurité, l’intérêt de l’un ou l’autre de ces organes était mani-
 te et n’avait pas besoin d’être expressément exposé dans la demande ni
battu par les participants à la procédure ou par la Cour. Dans l’avis
 atif à l’Edification d’un mur, se référant à plusieurs des affaires susmen-
 nnées, la Cour a déclaré :
      « Comme il ressort de la jurisprudence de la Cour, les avis consul-
   tatifs servent à fournir aux organes qui les sollicitent les éléments de
   caractère juridique qui leur sont nécessaires dans le cadre de leurs
   activités. » (Par. 60 ; les italiques sont de moi.)
 la Cour a clairement indiqué qu’il ne lui appartenait pas d’apprécier les
obiles de l’organe demandant l’avis (Conditions de l’admission d’un
at comme Membre des Nations Unies (article 4 de la Charte), avis
nsultatif, 1948, C.I.J. Recueil 1947-1948, p. 61 ; et Edification d’un
ur, par. 62), en pratique elle décide, lorsque la question se pose, si
 rgane qui soumet la demande a ou prétend avoir un intérêt suffisant
 ativement à l’objet de celle-ci.
16. En l’absence d’un tel intérêt, l’avis — dont le but doit être de
urnir à l’organe qui le sollicite les éléments de caractère juridique
cessaires à l’exercice de ses activités — n’a pas de raison d’être. En
nséquence, il n’y a pas de raison pour que la Cour coopère, et ce
 ’on appelle parfois son devoir de répondre disparaît.
17. Dans la présente procédure, la Cour, à mon avis, n’était pas fon-
e à conclure que l’Assemblée générale, qui ne l’avait pas elle-même pré-
ndu, avait un intérêt suffisant. Le rôle quasiment exclusif du Conseil de
curité en la matière est aussi très important pour moi à cet égard. Etant
 nné le caractère central de ce rôle au regard de la question de fond
 sée (comme il ressort du point IV B de l’avis de la Cour) et l’absence
 parente d’intérêt de l’Assemblée générale, je conclus que la Cour devait
ercer son pouvoir discrétionnaire et refuser de répondre à la question
 e lui posait l’Assemblée.
18. J’ajoute que je ne pense pas que les avis relatifs aux Conditions de
 dmission, à Certaines dépenses, à la Namibie et à l’Edification d’un
ur, sur lesquels la Cour fait fond dans ce contexte, altèrent cette conclu-
 n. Dans toutes ces affaires, tant l’Assemblée générale que le Conseil de
curité avaient un intérêt réel. La seule fois où une résolution du Conseil
  sécurité a été expressément au cœur de la demande — dans l’affaire de
 Namibie —, c’est du Conseil même qu’émanait celle-ci. Dans l’affaire
 ative aux Conditions de l’admission, où l’Assemblée générale avait,

                                                                         90

ns sa demande, évoqué l’échange de vues qui s’était déroulé lors des
unions du Conseil de sécurité, la Cour avait jugé que les termes abs-
 its dans lesquels la demande était libellée l’empêchaient de considérer
 ’elle devait se prononcer sur le bien-fondé des vues rappelées dans la
mande (C.I.J. Recueil 1947-1948, p. 61). Si, dans l’avis relatif à Cer-
 nes dépenses, la Cour, répondant à une demande de l’Assemblée géné-
 e, a bien examiné une série de résolutions successives sur le même sujet
  Conseil de sécurité, elle n’a pas eu, comme dans la présente affaire, à
 erpréter ces résolutions (C.I.J. Recueil 1962, p. 175-177). De plus,
cune de ces affaires ne concernait rien qui fût comparable au régime
administration territoriale international instauré par la résolution 1244
  Conseil de sécurité.
19. Comme je l’ai indiqué par mon vote, je souscris à la décision
  fond prise par la Cour, essentiellement pour les raisons données par
 le-ci.

                                            (Signé) Kenneth KEITH.




                                                                      91

